COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO.
2-09-333-CV
 
IN THE INTEREST OF C.B., C.B., 
AND C.B., MINOR
CHILDREN                                                                 
 
 
                                              ------------
 
           FROM
THE 325TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                 MEMORANDUM OPINION[1] AND JUDGMENT
 
                                              ------------
We have
considered appellant=s request to Aremove
this case from [our] docket and vacate the appeal.@  It is the court=s
opinion that appellant=s request should be granted;
therefore, we dismiss the appeal.  See
Tex. R. App. P. 42.1(a)(1), 43.2(f).  
Appellant
shall pay all costs of this appeal, for which let execution issue.  See Tex. R. App. P. 42.1(d).
PER
CURIAM
PANEL:  MCCOY, LIVINGSTON, and MEIER, JJ.
DELIVERED:  January 14, 2010




[1]See Tex. R. App. P. 47.4.